Citation Nr: 1012814	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The case was brought before the Board in July 2007 and again 
in April 2009, at which time the claim for service 
connection for hepatitis C was reopened and remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claim, to 
include affording him a VA examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues 
on appeal.  


FINDING OF FACT

The Veteran does not currently have hepatitis C.


CONCLUSION OF LAW

The Veteran's claimed hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.303 and 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters 
sent to the Veteran in December 2003, July 2007, June 2008 
and June 2009.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2007, 2008 
and 2009 letters also informed the Veteran of how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  

During the Veteran's VA examination in October 2009, the 
Veteran indicated he is in receipt of "disability" benefits 
for "unrelated" issues.  The duty to obtain records applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, no 
efforts were made to obtain any records associated with the 
benefits referenced in the October 2009 VA examination, but 
the Board concludes this is unnecessary since the Veteran 
concedes his benefits are for unrelated disabilities.

Similarly, the Veteran further indicated he was told in 2000 
by a private physician that he had hepatitis C.  He was 
later referred to a specialist who was unable to confirm the 
diagnosis of hepatitis C.  Indeed, as will be explained in 
more detail below, the Veteran does not have a current 
diagnosis of hepatitis C.  The referenced 2000 private 
treatment records are not current in the claims folder, but 
the Board concludes further delay of this claim to obtain 
these records, to the extent they exist, would serve no 
useful purpose.  The Veteran has received multiple letters 
as noted above explaining to the Veteran the evidence 
necessary to substantiate his claim and requesting him to 
identify any providers who may have evidence in support of 
his claim.  The Veteran has never identified the private 
physician referenced in the 2009 VA examination.  Also, as 
will be explained in further detail below, the specialist 
the Veteran was referred to after the 2000 treatment, which 
is of record, could not confirm a diagnosis of hepatitis C.  
The October 2009 VA examiner considered the Veteran's 
contentions that he was told in 2000 that he had hepatitis 
C, but could not find any objective indication of hepatitis 
C.  In this case, what is of consequence is whether the 
Veteran currently has a diagnosis of hepatitis C.  A private 
treatment records from 2000 could not help establish this 
fact since the Veteran has received diagnostic testing in 
2004, 2005, and 2009 and a diagnosis hepatitis C could not 
be established.  Accordingly, the Board finds further delay 
to attempt to find a vaguely referred to private treatment 
record dated in 2000 would serve no useful purpose.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

In this case, the Veteran was notified on several occasions 
to inform the VA of any private physicians who may have 
evidence to substantiate his claim and he failed to do so.  
The Board further notes the Veteran has at no time 
specifically referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether he currently has hepatitis C related 
to his military service in light of the positive hepatitis A 
blood readings during his military service.  Id.; see also 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition has been medically diagnosed.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the Veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran claims he was first informed he had hepatitis 
serving in Japan when he underwent an appendectomy.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board finds noteworthy that the Veteran's DD-214 
indicates the Veteran is in receipt of, among other things, 
the Republic of Vietnam Gallantry Cross with Palm Device.  
According to the Department of Defense (DoD), the Republic 
of Vietnam Gallantry Cross with Palm Unit Citation is 
awarded by the RVN, "to units for valorous combat 
achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 
1348.33-M, C7.4.2.4 (Sept. 1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  

In this case, however, the Veteran does not contend that he 
obtained hepatitis C within the circumstances of combat.  
Indeed, the Veteran does not make any specific allegations 
of how he incurred hepatitis C.  Rather, he merely claims he 
was told in Japan that he had hepatitis C.

The Veteran does not contend he was exposed to any risk 
factors for hepatitis C in the military.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
Veterans Benefits Administration Letter 211B (98-110) 
November 30, 1998.  

The Veteran's service treatment records confirm the Veteran 
had an appendectomy in the military sometime prior to 
October 1977.  Hepatitis was not noted at that time nor was 
there any indication the Veteran received a blood 
transfusion at that time. August 1979 treatment records 
further indicate no liver dysfunction.  The Board finds 
noteworthy that the Veteran was treated in March 1978 for, 
among other things, drug abuse, amphetamines, barbiturates, 
marijuana and alcohol abuse.  The Veteran also slit his 
wrists in an attempted suicide, but the lacerations were 
deemed superficial.  An October 1967 treatment record also 
notes the Veteran was in an extra-marital affair with a 
local Japanese girl.  June 1980 blood work revealed the 
Veteran tested negative for hepatitis B core antibody and 
surface antigen, but the Veteran tested positive for 
hepatitis B surface antibody and hepatitis A surface 
antibody.  Liver functioning at that time was normal.  

In short, the service treatment records arguably reveal some 
exposure to hepatitis C risk factors and positive hepatitis 
A and B surface antibody tests.  The records, however, do 
not confirm a diagnosis or incurrence of hepatitis C in the 
military.  The pertinent inquiry then is whether the Veteran 
currently has hepatitis C related to in-service risk 
factors, his in-service positive tests or any other incident 
of his military service.  The Board concludes he does not.

After service, VA outpatient treatment records do not 
confirm a diagnosis of hepatitis C.  Liver function tests 
dating back to 2004 have all returned within normal limits 
and a March 2006 VA outpatient treatment records 
specifically indicated negative testing for hepatitis B and 
hepatitis C.  

The Veteran was afforded a VA examination in October 2009 to 
ascertain whether the Veteran currently has hepatitis C 
related to positive tests in the military or any other 
incident of his military service.  The examiner explained 
the serology more likely reflected a viral hepatitis A 
infection that resolved with time, with no residuals, and a 
positive hepatitis B surface antibody due to a prior 
hepatitis B immunization series.  The examiner explained the 
immunization series is not confirmed in the service 
treatment records, but 2006 testing demonstrated a negative 
hepatitis B surface antigen which is consistent with prior 
hepatitis B immunization.  The examiner explained that a 
current negative hepatitis B test reflects that the Veteran 
"was not likely acutely infected with hepatitis B."  

More importantly, the examiner found no objective evidence 
that the Veteran currently has hepatitis C.  The examiner, 
specifically, opined as follows: 
        
At present, this [V]eteran demonstrates no 
evidence of active hepatitis.  Furthermore, there 
appears to be no residuals of any previous 
hepatitis.  It is at least as likely as not, 
based on the serology results noted in his 
records, as well as his verbal history, that he 
may have a remote history of contracting 
hepatitis A, which typically an acute short lived 
disease course, which can result in antibodies 
that can be detected on blood analysis for a 
number of years....  [T]his [V]eteran is not 
demonstrating any evidence of active hepatitis 
nor is he demonstrating any symptomatic residuals 
of hepatitis. 

The Board finds the examiner's opinion persuasive because it 
is based on clinical tests and a complete review of the C-
file.  Also compelling, the Board finds the medical evidence 
is completely devoid of a current diagnosis of any active 
hepatitis, to include hepatitis C. 

The Board has considered the Veteran's statements, but there 
simply is no medical evidence to support a current 
diagnosis.  Although he believes he has a current disability 
directly attributable to service, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

To establish service-connection first and foremost a 
claimant must have a current diagnosis of the claimed 
condition.  Furthermore, direct service connection requires 
a relationship or connection to such diagnosed conditions to 
some incident of service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  This is 
not the case here and, therefore, the Board finds 
entitlement to service connection for hepatitis C is not 
warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


